IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 17, 2008

                                       No. 07-20340                   Charles R. Fulbruge III
                                                                              Clerk

TIMOTHY SULLIVAN; MICHAEL PROSSER

                                                  Plaintiffs - Appellants
v.

EL PASO CORP; EL PASO MARKETING ENERGY GAS CORPORATION;
EL PASO MERCHANT ENERGY GAS CORPORATION

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  4:06-CV-2948


Before JONES, Chief Judge, DAVIS and GARZA, Circuit Judges.
PER CURIAM:*
       After reviewing the record and considering the briefs and argument of
counsel, we are satisfied the district court committed no reversible error.
       Accordingly, we affirm the judgment of the district court essentially for the
reasons assigned in its careful Memorandum Opinion and Order of April 2, 2007.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.